



COURT OF APPEAL FOR ONTARIO

CITATION: Hefkey v. Hefkey, 2013 ONCA 44

DATE: 20130125

DOCKET: C55581

MacPherson, Cronk and Pepall JJ.A.

BETWEEN

Sean Hefkey

Applicant

(Respondent/Appellant
    in Cross-appeal)

and

Selena Hefkey

Respondent

(Appellant/Respondent
    in Cross-appeal)

Michael C. Cochrane, for the appellant/respondent in
    cross-appeal

Geoffrey J. Carpenter, for the respondent/appellant in
    cross-appeal

Heard and released orally: January 18, 2013

On appeal from the Order of Justice C. William Hourigan of
    the Superior Court of Justice, dated May 2, 2012.

ENDORSEMENT

[1]

The parties appear today through counsel seeking an order on consent
    allowing the appeal and dismissing the cross-appeal.  We agree with the
    proposed disposition of the appeal and cross-appeal for the following reasons,
    and on the following terms.

[2]

First, on this record, we see no error in the motion judges ruling that
    the fathers allegation of civil contempt against the mother was not
    established to the requisite criminal standard of proof.  Indeed, we do not
    think that the record furnishes the cogent evidentiary foundation necessary to
    support such a finding.

[3]

Moreover, in our view, the civil contempt remedy should not have been sought
    in the circumstances revealed by the record.  The civil contempt remedy is one
    of last resort.  It should not be sought or granted in family law cases where,
    as here, other adequate remedies are available to the allegedly aggrieved
    party.  The courts have repeatedly stressed that great caution must be
    exercised when considering contempt motions in family law proceedings.  Contempt
    findings in such cases should be made only sparingly and, as we have said, as a
    last resort where conferences to try to resolve access problems or motions for
    enforcement have failed: see
K.(L). v. G.(T)
, [2006] W.D.F.L. 2571
    (Ont. S.C.), at para. 58.  See also
Fisher v. Fisher
, [2003] O.J. No.
    976 (S.C.); and
Martinez v. Martinez
, [1984] O.J. No. 721 (Ont. Prov.
    Ct. (Fam. Div.)).

[4]

In this case, clear routes were available to the father to seek to vary
    the terms of the order of Coates J. dated March 28, 2012 (the Coates Order) 
    the consent access order in question  under s. 17(5) of the
Divorce Act
,
    R.S.C. 1985, c. 3 (2nd Supp.) or to enforce the order under the
Family Law
    Rules
, O. Reg. 114/99 based on the interpretation of the Coates Order
    contended for by the father.  The father ignored both of these remedial routes,
    instead launching a contempt motion against the mother.  In so doing, he
    essentially sought to obtain indirectly what he chose not to seek directly: a
    variation of the disputed access order without the necessity of complying with
    s. 17(5) of the
Divorce Act
and meeting the evidentiary burden that
    applies on a variation application.  Stratagems of this kind in contentious
    family law proceedings should not be condoned or facilitated.  They advance
    neither the best interests of the affected children of the marriage, nor the
    interests of the administration of justice.

[5]

Second, the necessary preconditions to setting aside the Coates Order
    were not satisfied on the motion before the motion judge.  As appears to have
    been recognized by the motion judge, no finding of contempt having been made,
    it was not open to the motion judge to set aside or vary the Coates Order under
    the authority of rule 31(5)(d) of the
Family Law Rules
.

[6]

Nor, with respect, was it open to the motion judge to set aside or vary
    the Coates Order based on invocation of his
parens patriae
jurisdiction.  Contrary to the fathers submission before this court, there is
    no legislative gap in the
Family Law Rules
regarding the
    circumstances confronted by the father.  The Rules permit both variation and
    enforcement motions.  Further, as this court recently observed in
Dovigi v.
    Razi
, 2012 ONCA 361, at para. 21, citing
E. (Mrs.) v. Eve
, [1986]
    2 S.C.R. 388,

at p. 426, [T]he courts
parens

patriae
jurisdiction is founded on necessity, namely the need to act for the
    protection of those who cannot care for themselves.  In the circumstances of
    this case, there was no evidence that a variation or enforcement motion would
    not afford the necessary and appropriate protection for the child of the
    marriage.

[7]

For these reasons, the appeal is allowed and the cross-appeal is
    dismissed.  We direct that the Coates Order be reinstated, subject to the
    following:

1.       the operation of paragraphs
    8(b), 8(f) and 16 of the Coates Order is suspended until February 22, 2013 or
    other order of the Superior Court of Justice, whichever shall first occur; and

2.       until February 22, 2013 or
    other order of the Superior Court of Justice, whichever shall first occur, the
    father shall be entitled to exercise access to the child of the marriage on an
    unsupervised basis during the day only, and only on those days falling within
    the period contemplated by paragraph 8(a) of the Coates Order.

We note that the parties did not object to or oppose
    these terms.

[8]

The appellant is entitled to her costs of the proceedings before this
    court, fixed in the amount of $12,000, inclusive of disbursements and all
    applicable taxes.  The costs of the motion before the motion judge are reserved
    to the trial judge.

J.C. MacPherson
    J.A.

E.A.
    Cronk J.A.

Sarah
    Pepall J.A.


